Citation Nr: 1617376	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for breast reduction secondary to residuals of a lumbar spine injury.

2.  Entitlement to service connection for surgical scars for breast reduction.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to an increased evaluation for adjustment disorder with depressed mood, currently evaluated as 50 percent disabling.

5.  Entitlement to service connection for migraine headaches, claimed as secondary to service-connected adjustment disorder with depressed mood.

6.  The propriety of severance of service connection for residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to August 2001 and from October 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, January 2013, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The November 2010 rating decision continued the 50 percent rating for adjustment disorder with depressed mood and denied entitlement to service connection for breast reduction surgery and scars from breast reduction surgery.  A notice of disagreement was received in March 2011, a statement of the case was issued in April 2012, and a substantive appeal was received in May 2012.

The January 2013 rating decision denied entitlement to service connection for a cervical spine disability.  A notice of disagreement was received in March 2013, a statement of the case was issued in August 2014, and a substantive appeal was received in October 2014. 

The April 2014 rating decision denied entitlement to service connection for migraine headaches and continued a May 2013 rating decision that severed service connection for residuals of a lumbar spine injury.  A notice of disagreement was received in August 2014, a statement of the case was issued in February 2015, and a substantive appeal was received in March 2015.
 
The issues of entitlement to service connection for a cervical spine disability and migraine headaches, entitlement to an increased rating for adjustment disorder with depressed mood, and the propriety of the severance of service connection for residuals of a lumbar spine injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran was service-connected for residuals of a lumbar spine injury for at least a portion of the period that is contemplated by the breast reduction and surgical scar claims.

2.  The Veteran underwent a breast reduction for the purpose of relieving pain from the lumbar spine injury.

3.  The Veteran has surgical scars as a result of her breast reduction surgery.


CONCLUSIONS OF LAW

1.  A breast reduction was incurred as a result of a lumbar spine injury.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310(a) (2015).

2.  Surgical scars from a breast reduction were incurred as a result of a lumbar spine injury.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claims of entitlement to service connection for breast reduction and for surgical scars from breast reduction surgery, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

The Veteran has claimed entitlement to service connection for breast reduction secondary to residuals of a lumbar spine injury and for surgical scars for breast reduction.  She essentially contends that this surgery was necessitated by her lumbar spine disability.  

The Board notes that, during the course of the Veteran's appeal, service connection for residuals of a lumbar spine injury was severed.  The issue of the propriety of this severance is on appeal and is a subject of the remand below.  Because, however, service connection was in effect for residuals of a lumbar spine injury for at least part of the appeals period during which the Board is considering whether secondary service connection for breast reduction and surgical scars is warranted, the outcome of the severance claim will not affect the merits of the adjudication of the secondary service connection claims.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

With respect to current disability, the evidence of record reflects that the Veteran underwent a bilateral breast reduction surgery in May 2010.  An October 2011 VA medical record notes that the Veteran has well-healed scars from previous breast reduction.  

A February 2010 letter from the Veteran's treating chiropractor notes that the Veteran "suffers from neck and mid back pain.  This pain may be attributed to her large breasts.  Because her pain has persisted following weight loss and getting in shape I have suggested that she consider a breast reduction to possibly help with her condition."

A March 2010 letter from the Veteran's private plastic surgeon to the Veteran's insurance provider notes that the Veteran "[t]akes NSAIDs for back pain with no relief.  Wears wide strap bras."  Her physician diagnosed breast hypertrophy and low back pain and recommended breast reduction.  He expressly noted that the "surgery will be performed in order to relieve the discomforts related to her large breasts."  

The Board finds no information of record to contradict the statements from the Veteran's chiropractor and plastic surgeon that her breast reduction was performed in order to relieve her back pain.  The Board therefore finds nexus between the breast reduction and surgical scarring and the low back disability.  

Finally, both the November 2010 rating decision and the April 2012 statement of the case raise a concern that the Veteran's breast reduction surgery was elective.  Although the requirements for entitlement to special monthly compensation under 38 C.F.R. § 3.350  address whether a surgery involving a creative organ was elective, service connection regulations do not.  The Board will therefore not make a finding on whether the Veteran's breast reduction surgery was elective.

In light of the above, the Board finds that entitlement to service connection for breast reduction and surgical scars is granted on a secondary basis to residuals of a lumbar spine injury.


ORDER

Entitlement to service connection for breast reduction secondary to residuals of a lumbar spine injury is granted.

Entitlement to service connection for surgical scars for breast reduction is granted.


REMAND

On a March 2015 VA Form 9 substantive appeal to the Board, the Veteran requested that she be scheduled for a hearing before a Member of the Board by live videoconference.  The Veteran has not yet been scheduled for this hearing.  Therefore, it is necessary to remand the claims of entitlement to service connection for a cervical spine disability and migraine headaches, entitlement to a rating in excess of 50 percent for adjustment disorder with depressed mood, and the propriety of severance of service connection for residuals of a lumbar spine injury for a videoconference hearing at her local RO.  (There is no prejudice to the Veteran in the Board's having adjudicated her claims of entitlement to service connection for breast reduction secondary to residuals of a lumbar spine injury and entitlement to service connection for surgical scars for breast reduction, as the Board has granted these claims in full.)

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Board videoconference hearing at her local RO with respect to the claims of entitlement to service connection for a cervical spine disability and migraine headaches, entitlement to a rating in excess of 50 percent for adjustment disorder with depressed mood, and the propriety of severance of service connection for residuals of a lumbar spine injury.  Appropriate notification should be given to the appellant, and such notification should be documented and associated with the appellant's claims folder.The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


